Case 2:18-cv-00601-UA-MRM Document 27 Filed 03/13/19 Page 1 of 4 PageID 171



                           UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF FLORIDA
                               FORT MYERS DIVISION



  EMPLOYERS INSURANCE
  COMPANY OF WAUSAU,
                                                         Case No.: 2:18-cv-00601-UA-MRM
  Plaintiff,

  v.

   REDLANDS CHRISTIAN MIGRANT ASSOCIATION INC.,

  Defendant.
                                                                                         ______

           DEFENDANT’S MOTION FOR MORE DEFINITE STATEMENT


          Defendant, Redlands Christian Migrant Association Inc. (“Redlands”), files this

  Motion for a More Definite Statement from Plaintiff, Employers Insurance Company of

  Wausau (“Wausau”), as follows:

                       Law as to Motion for More Definite Statement

          1.     Federal Rule of Civil Procedure 12 (e) Motion for a More Definite

  Statement reads:

  A party may move for a more definite statement of a pleading to which a responsive

  pleading is allowed but which is so vague or ambiguous that the party cannot reasonably

  be expected to file a response. Scarfato v. National Cash Register Corp., 830 F.Supp.

  1441, 1442-1443 (M.D.Fla 1993).

          2.     In considering such a motion, the Court should be mindful of the liberal

  pleading requirements of the Federal Rules of Civil Procedure 8(a)(2-3), which requires,

  if jurisdiction is not at issue, a short and plain statement showing the pleader is entitled to
Case 2:18-cv-00601-UA-MRM Document 27 Filed 03/13/19 Page 2 of 4 PageID 172



  relief and a demand for the relief sought, which may include alternative or different types

  of relief. A complaint is not required to prove the Plaintiff’s entire case, but it should

  possess enough heft to set forth a plausible entitlement to relief. Fin. Sec. Assurance, Inc.

  v. Stephens, Inc., 500 F.3d 1276, 1282 (11th Circ. 2007).

         3.      To state a claim for breach of contract in Florida, the Plaintiff must plead

  the existence of a contract, a material breach, and damages. Mancini Enters. Inc. v. Am.

  Exp. Co., 236 F.R.D. 695, 698 (S.D.Fla 2006).

         4.      To state a claim for unjust enrichment, the elements required are:

                 (a). Plaintiff has conferred a benefit on the defendant who has knowledge

  thereof;

                 (b). Defendant voluntarily accepts and retains the benefit conferred;

                 (c). circumstances are such it would be inequitable for the defendant to

  retain the benefit without paying for it. Hillman v. Const. Corp. v. Wainer, 636 So. 2d

  576, 577 (Fla. 4th DCA 1994).

         5.      Threadbare recitals of a cause of action’s elements should not be

  supported by mere conclusory statements but by factual allegations. Bell Atlantic Corp.

  v. Twombly, 550 U.S. 544, 555-556 (2007).

         ARGUMENT AS TO MORE DEFINITE STATEMENT FROM PLANTIFF



         1.       In its complaint, Wausau claims that it is owed $503,839.00 in
  retrospective premiums.


         2.      Wausau has not provided Redlands any factual or legal basis for the
  Defendant Redlands to ascertain the basis for which retrospective premiums are allegedly
  owed to Wausau nor how that amount was calculated and the method in which Wausau
Case 2:18-cv-00601-UA-MRM Document 27 Filed 03/13/19 Page 3 of 4 PageID 173



  concluded it was owed that specific amount.       Thus, the allegation contained in the
  Complaint are so vague and ambiguous that Redlands cannot reasonably be expected to
  file a response.


     3. Wausau’s breach of contract claim in Count 1 and unjust enrichment claim in
  Count II of its Complaint merely provide conclusory statements to support each cause of
  actions’ elements and do not provide sufficient factual allegations to support each of the
  claims or to allow the Defendant to prepare an appropriate response to the Complaint
  without such factual allegations.


     4. Therefore, Redlands is in need of a more definite statement concerning the
  calculation of retrospective premiums, the matter it which it reached that conclusion, and
  the factual allegations which support the alleged Breach of Contract and Unjust
  Enrichment claims.



     WHEREFORE and based upon the foregoing, Defendant respectfully requests this
  Honorable Court to enter an order granting Redlands Christian Migrant Association Inc.
  with a more definite statement or any other relief this Honorable Court deems just and
  proper.



     Date:       March 13, 2019

                                               Respectfully Submitted,

                                                /s/Keith M. Hanenian
                                               Keith M. Hanenian, Esq.
                                               Florida Bar No.: 873225
                                               Law Offices of Keith M. Hanenian, PA
                                               P.O. Box 21268
                                               Tampa, FL 33622
                                               Phone: 813-283-9907
                                               Fax:     813-436-5241
                                               keith@hanenianlaw.com
                                               COUNSEL FOR DEFENDANT
Case 2:18-cv-00601-UA-MRM Document 27 Filed 03/13/19 Page 4 of 4 PageID 174




                              CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that the original of this document was filed via the Florida
  Courts E-Filing Portal with copies Electronically Mailed on March 13, 2019 to Mike
  Morris, Esq. at michael@morris.law.

                                            /s/Keith M. Hanenian
                                            Keith M. Hanenian, Esq.
                                            Certifying Attorney
